         Case 1:11-cr-00928-DLC Document 217 Filed 02/12/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                   11cr928(DLC)
                                       :
                -v-                    :                       ORDER
                                       :
HERNAN HURTADO,                        :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A Violation of Supervised Release conference is scheduled

to occur on February 26, 2021 at 2:00 p.m.           Due to the COVID-19

pandemic, the defendant may have the option of appearing in

court or through a videoconference.          Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by 5:00 p.m. on February 18, 2021:

             Does the defendant consent to have the proceeding
             occur as a videoconference?

     If the defendant consents to have the proceeding occur as a

videoconference, please complete and submit the written consent

form attached to this Order if it is feasible to do so.

Dated:       New York, New York
             February 12, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
